
	

113 HR 5472 IH: To designate the facility of the United States Postal Service currently located at 16281 U.S. Highway 59 in Moscow, Texas, as the “Anna Stepanovna Politkovskaya Memorial Post Office”.
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5472
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service currently located at 16281 U.S.
			 Highway 59 in Moscow, Texas, as the Anna Stepanovna Politkovskaya Memorial Post Office.
	
	
		1.Anna Stepanovna Politkovskaya Memorial Post Office
			(a)FindingsCongress finds as follows:(1)Anna Stepanovna Politkovskaya, an American citizen of Russian extraction, was a Russian-American
			 journalist who exposed numerous human rights violations committed by the
			 Russian military in Chechnya, and was a harsh critic of Vladimir Putin.(2)In 2001, while investigating complaints of torture in the Chechen town of Khattuni, she was
			 detained and beaten by Russian military officials.(3)In 2004, she published the book Putin’s Russia, which exposed many harsh police state tactics of
			 the Putin regime.(4)In September 2004, she became severely ill after an assassination attempt using poisoned tea.(5)In 2006, she was shot to death in her apartment in Moscow, Russia.(b)DesignationThe facility of the United States Postal Service currently located at 16281 U.S. Highway 59 in
			 Moscow, Texas, shall hereafter be known as the Anna Stepanovna Politkovskaya Memorial Post Office.(c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referenced in subsection (b) shall be deemed to be a
			 reference to the Anna Stepanovna Politkovskaya Memorial Post Office.
